Citation Nr: 0708644	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee.

2.  Entitlement to an increased evaluation for low back pain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The veteran's appeal also initially included the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU), but this benefit was 
granted in a February 2006 rating decision.


FINDINGS OF FACT

1.  The veteran's osteoarthritis of the left knee is 
productive of minimal limitation of motion, with mild to 
moderate functional impairment; however, he has recently 
undergone a left knee arthroscopy, partial medial 
meniscectomy and chondroplasty, and debridement and has 
subsequently had effusion and marked tenderness of the knee.

2.  The veteran's low back pain has been productive of 
flexion limited to 65 degrees, with objective evidence of 
pain on flexion and extension.

3.  The veteran's hypertension has not been productive of 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
osteoarthritis of the left knee have been met; the criteria 
for an evaluation in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5258-5261 (2006).

2.  The criteria for a 20 percent evaluation for low back 
pain have been met; the criteria for an evaluation in excess 
of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

3.  The criteria for an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in August 2002 and January 2005.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted August 2002 VCAA letter was issued prior to 
the appealed rating decision, thus posing no procedural 
concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in the 
appealed December 2002 rating decision of his assigned 
evaluations and the effective dates of the current 
evaluations.  The veteran was sent a letter in March 2006 
containing a more detailed explanation of VA's assignment of 
evaluations and effective dates.  The Board finds that these 
actions satisfy VA's requirements in view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Osteoarthritis of the left knee 

In the appealed December 2002 rating decision, the RO granted 
service connection for osteoarthritis of the left knee as 
separate from the previously service-connected chondromalacia 
patella of the left knee.  See VAOPGCPREC 23-97 (July 1, 
1997) (allowing for separate evaluations for instability and 
arthritis of the knee).  A 10 percent evaluation was 
assigned, effective from June 2002.  The Board notes that the 
current appeal does not encompass the separately service-
connected chondromalacia patella of the left knee, for which 
a 30 percent evaluation has been assigned.

This grant followed VA left knee surgery in August 2002, 
encompassing a left knee arthroscopy, partial medial 
meniscectomy and chondroplasty, and debridement.

The RO's grant also followed a September 2002 VA examination, 
during which the veteran reported that his current left knee 
symptoms included pain and that he was using pain medications 
and ambulating with crutches.  The examination revealed left 
knee forward flexion to 80 degrees and extension to zero 
degrees, with severe pain and functional limitation or loss 
due to pain.  Other symptoms included effusion, crepitus, and 
marked tenderness.  X-rays revealed mild osteoarthritis 
changes of the medial compartment of the left femorotibial 
joint, with a moderate amount of suprapatellar bursa 
effusion.  Based on these findings, the examiner rendered 
multiple diagnoses including a chronic left knee disorder, 
with moderate to severe functional limitation or loss due to 
pain; exploratory surgery of the left knee in 1997; a synvisc 
injection of the left knee in 2000; a left knee arthroscopy 
and medial meniscectomy repair in August 2002; and moderate 
osteoarthritis changes of the left knee by x-ray.

Subsequently, a July 2003 VA treatment record reflects the 
doctor's opinion that the veteran would likely need a total 
knee replacement but was "too young" for such surgery at 
the present time.  The same doctor noted in August 2003 that 
the veteran should not be doing any manual labor in view of 
his knee condition.

The veteran underwent a second VA examination in June 2005, 
during which he reported left knee pain that measured 9 out 
of 10, weakness, buckling, and fatigability.  He further 
noted that he used a brace and a forearm crutch.  The 
examination revealed left knee extension to zero degrees and 
flexion to 105 degrees, with pain.  Repeat testing showed an 
increase in pain but not in loss of range of motion, and 
there was mild fatigue, weakness, and lack of endurance.  
X-rays revealed degenerative arthritis.  The pertinent 
assessment was left knee osteoarthritis, status post surgery, 
with moderate impairment.  The examiner further noted that it 
was likely that the veteran could perform in a light duty or 
sedentary occupation, although his PTSD might have a bearing 
on "his individual unemployability"; as noted above, 
entitlement to TDIU has been granted in this case.

The veteran appeared for a Travel Board hearing in September 
2006, during which he reported such current left knee 
symptoms as difficulty walking distances, constant pain, 
numbness, and swelling of the left knee.  As to his current 
occupational capacity, the veteran testified that he was not 
presently working.
 
The RO has evaluated the veteran's left knee osteoarthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

The Board has also considered the remaining diagnostic codes 
pertaining to the knee, with the exception of Diagnostic Code 
5257 (recurrent subluxation and lateral instability), as that 
code has been utilized in the evaluation of the veteran's 
separately service-connected chondromalacia patella of the 
left knee.  As noted above, the evaluation for that 
particular disability is not presently before the Board on 
appeal.

Among the remaining code sections, Diagnostic Code 5260 
concerns limitation of flexion of the leg.  A noncompensable 
(zero percent evaluation) is assigned for flexion limited to 
60 degrees.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  In cases of flexion limited to 30 
degrees, a 20 percent evaluation is in order.  A 30 percent 
evaluation is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of 
extension of the leg, a noncompensable evaluation is assigned 
for extension limited to 5 degrees.  A 10 percent evaluation 
is warranted for extension limited to 10 degrees.  A 20 
percent evaluation is in order for extension limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited to 
45 degrees warrants a 50 percent evaluation.

Also, under Diagnostic Code 5259, a 10 percent evaluation is 
assigned in cases of symptomatic removal of semilunar 
cartilage.  Under Diagnostic Code 5258, a 20 percent 
evaluation is in order for dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint.

When applying these code sections, consideration must be 
given to such symptoms as painful motion, functional loss due 
to pain, weakened movement, excess fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.

In this case, the Board has reviewed the evidence of record 
and preliminarily notes that a higher evaluation would not be 
warranted for the veteran's osteoarthritis of the left knee 
on the basis of limitation of motion.  The VA examinations 
reflect full extension and limitation of flexion that is much 
less severe than that which would even warrant a zero percent 
evaluation under Diagnostic Code 5260, standing alone.  The 
Board is aware of the veteran's pain on motion, along with 
fatigability, weakness, and lack of endurance.  See DeLuca v. 
Brown, supra.  Nonetheless, even taking those symptoms into 
account, an evaluation in excess of 10 percent would not be 
warranted under Diagnostic Codes 5260 and 5261 in view of the 
very minimal limitation of motion in this case.

Of greater concern to the Board is the effect that the 
veteran's osteoarthritis of the left knee has on the 
intrinsic tissues of the knee.  As noted above, this disorder 
required surgery in August 2002, including left knee 
arthroscopy, partial medial meniscectomy and chondroplasty, 
and debridement.  Subsequent to the surgery, the veteran was 
noted to have effusion and marked tenderness of the knee on 
examination in September 2002.

The Board finds that this post-surgical symptomatology is 
consistent with the criteria for a 20 percent evaluation 
under Diagnostic Code 5258, contemplating dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  This is the maximum 
available under that section.

As to whether an even higher rating is warranted, the Board 
again notes the relative lack of range of motion impairment 
(Diagnostic Codes 5260 and 5261), and there is no evidence of 
ankylosis (Diagnostic Code 5256).  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

Overall, the evidence supports an initial 20 percent 
evaluation, but not more, for the veteran's osteoarthritis of 
the left knee.  To that extent, the appeal is granted.  
38 C.F.R. § 4.7.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected osteoarthritis of the left knee 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In this regard, the Board has 
considered the veteran's recent knee surgery in assigning a 
higher schedular evaluation.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

IV.  Low back pain

In a September 1995 rating decision, the RO granted service 
connection for low back pain on the basis of in-service 
treatment for such pain.  A zero percent evaluation was 
assigned, effective from December 1994.

Subsequently, in a November 2001 rating decision, the RO 
increased this evaluation to 10 percent, effective from June 
2001, on the basis of complaints of pain during an October 
2001 VA examination.  This evaluation has since remained in 
effect.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
Except for the criteria concerning intervertebral disc 
syndrome, these changes were effectuated as of September 26, 
2003.  68 Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate limitation of 
motion, while a 40 percent evaluation contemplated severe 
limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  
Additionally, 38 C.F.R. § 4.71a (Plate V) indicates that 
normal range of motion of the thoracolumbar spine encompasses 
flexion to 90 degrees and extension, bilateral lateral 
flexion, and bilateral rotation to 30 degrees.

The Board has reviewed the findings from the veteran's June 
2005 VA examination (the low back was not addressed by the 
September 2002 orthopedic examination) and has determined 
that there exists a basis for an increased evaluation, as 
asserted by the veteran during his September 2006 Travel 
Board hearing.

The range of motion findings from this examination, including 
flexion to 65 degrees and 30 degrees of extension, bilateral 
rotation, and bilateral lateral flexion, are consistent with 
slight limitation of motion and are within the range for a 10 
percent evaluation under the current diagnostic criteria (60 
to 85 degrees of flexion).  The veteran, however, complained 
of pain with flexion and extension and was noted to have 
"mild to moderate" impairment by the examiner.

As noted above, the presence of such symptoms as painful 
motion must be considered by VA in determining whether a 
higher evaluation is warranted.  See DeLuca v. Brown, supra.  
Given this, and as the examiner from June 2005, has called 
into question whether the veteran's low back impairment is 
more properly described as mild or as moderate in degree, the 
Board finds that the criteria for a 20 percent evaluation 
have been met under both the deleted provisions of Diagnostic 
Code 5292 and the current rating scheme (Diagnostic Codes 
5235-5242) in view of 38 C.F.R. §§ 4.7 and 4.45.

The evidence, however, does not reflect severe limitation of 
motion or lumbosacral strain, or, correspondingly, flexion 
limited to 30 degrees.  The Board is aware that a VA 
treatment provider, in July 2005, made a notation of "marked 
restricted flexion/extension and lateral movement of spine"; 
however, no measurements were given, and that same treatment 
provider noted only pain in September 2006.  As such, there 
is no basis for an even higher evaluation under the deleted 
provisions of Diagnostic Codes 5292 and 5295 or the current 
rating scheme.

The Board also notes that the evidence of record does not 
indicate a spinal fracture (addressed under the now-deleted 
Diagnostic Code 5285), ankylosis (addressed under the now-
deleted Diagnostic Codes 5286 and 5289 and the current rating 
scheme), or intervertebral disc syndrome (addressed under the 
now-deleted Diagnostic Code 5293 and the current Diagnostic 
Code 5243).  In this regard, the Board observes that x-rays 
of the lumbar spine from the June 2005 VA examination were 
entirely within normal limits.

In summary, the evidence supports a 20 percent evaluation, 
but not more, for the veteran's service-connected low back 
pain.  To that extent, the appeal is granted.  38 C.F.R. 
§ 4.7.

Finally, the Board notes that the veteran has submitted no 
evidence showing that his service-connected low back pain has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation or has 
required hospitalization.  The veteran has been granted TDIU, 
but there is no indication that his low back pain, in and of 
itself, accounts for a degree of occupational impairment 
consistent with an evaluation in excess of 20 percent.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).



V.  Hypertension

In a September 1995 rating decision, the RO granted service 
connection for hypertension on the basis of elevated blood 
pressure during service.  A 10 percent evaluation was 
assigned, effective from December 1994.

The RO has evaluated the veteran's service-connected 
hypertension at the 10 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under this section, a 10 percent 
evaluation is warranted in cases of diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, or an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is assigned 
in cases of diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation contemplates diastolic pressure predominantly 120 
or more.  A 60 percent evaluation is warranted for diastolic 
pressure predominantly 130 or more.

The Board is aware that the veteran has been prescribed 
hydrochlorothiazide for his hypertension and was noted to 
have "mild to moderate" impairment in the report of his 
June 2005 VA examination.

That notwithstanding, the blood pressure readings indicated 
in the claims file are well below the thresholds contemplated 
by the criteria for a 20 percent evaluation.  The veteran's 
September 2002 VA examination revealed blood pressure of 
178/108, while his June 2005 VA examination revealed blood 
pressure of 131/73 sitting, 158/98 lying, and 155/100 
standing.  All of these readings are fully contemplated by 
the criteria for the currently assigned 10 percent 
evaluation, however, and the veteran's other rerecords, while 
revealing elevated blood pressure (e.g., 192/99 in September 
2002), similarly have not shown systolic pressure of 200 or 
greater or diastolic pressure of 110 or greater, let alone 
predominantly. 

During his September 2006 Travel Board hearing, the veteran 
noted that he had a device that allowed him to take his own 
blood pressure and that this had resulted in a reading of 
197/97.  Even assuming, without conceding, that this cited 
blood pressure reading was correct, it would fall well short 
of the requirements for a 20 percent evaluation.  The Board 
also notes that an increased evaluation requires the elevated 
readings "predominantly"; an isolated elevated reading 
would be insufficient to support a grant in the context of 
mostly lower readings.

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's service-connected 
hypertension, and his claim for this benefit must be denied.  
38 C.F.R. § 4.7.

Finally, the Board notes that the veteran has submitted no 
evidence showing that his service-connected hypertension has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation or has 
required hospitalization.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An initial 20 percent evaluation for osteoarthritis of the 
left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 20 percent evaluation for low back pain is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An increased evaluation for hypertension, currently evaluated 
as 10 percent disabling, is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


